 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    JAVIER BENITO-VICTORIA,                        Case No. 2:17-cv-02606-APG-VCF
12                       Petitioner,                 ORDER
13           v.
14    STATE OF NEVADA, et al.,
15                       Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (third request)

18   (ECF No. 20), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ unopposed motion for enlargement of

20   time (third request) (ECF No. 20) is GRANTED. Respondents will have through February 22,

21   2019, to file an answer.

22          DATED: February 20, 2019.
23                                                            ______________________________
                                                              ANDREW P. GORDON
24                                                            United States District Judge
25

26

27

28
                                                    1
